FIFTH AMENDMENT TO THE
INDEPENDENT CONTRACTOR CONSULTANCY AGREEMENT

          This Fifth Amendment to the Independent Contractor Consultancy
Agreement (the “Consultancy Agreement”) is made and entered into by and between
Ross Stores, Inc. (the “Company”) and Norman A. Ferber (the “Contractor”)  The
Company and the Contractor previously entered into an Independent Contractor
Consultancy Agreement that became effective February 1, 2000 and continued in
effect until January 31, 2001.  The original Consultancy Agreement was extended
from February 1, 2001 until January 31, 2005 in the four following Amendments to
the Independent Contractor Consultancy Agreement. It is now the intention of the
Company and the Contractor to further amend these agreements as set forth below.
Accordingly, the Company and the Contractor now amend the agreements as follows:

 

A.

Amendments.

 

 

 

 

 

Paragraph 8.1, will be amended in its entirely to read as follows:

 

 

 

 

 

8.1           Term.      This Fifth Amendment is effective as of February 1,
2005 (“Effective Date”) and will continue until January 31, 2006 (“Consultancy
Termination Date”). This Agreement is renewable upon the mutual consent of both
parties. The terms of such renewal must be in writing and signed by both Company
and Contractor,

 

 

 

 

 

Paragraph 9.5, will be amended in its entirety to read as follows:

 

 

 

 

 

9.5           Entire Agreement.     This Fifth Amendment to the Independent
Contractor

 

 

 

 

 

Consultancy Agreement, the Fourth Amendment to the Independent Contractor
Consultancy Agreement effective February 1, 2004, the Third Amendment to the
Independent Contractor Consultancy Agreement effective February 1, 2003, the
Second Amendment to the Independent Contractor Consultancy Agreement effective
February 1, 2002, the Amendment to the Independent Contractor Consultancy
Agreement effective February 1, 2001, and the Independent Contractor Consultancy
Agreement effective February 1, 2000 constitute the entire agreement between the
parties relating to this subject matter and all prior or contemporaneous oral or
written agreements concerning such subject matter, including relevant terms from
the parties prior Amended and Restated Employment Agreement and subsequent
amendments. The terms of the Fifth Amendment to the Independent Contractor
Consultancy Agreement and the surviving terms of the Independent Contractor
Consultancy Agreement, the Fourth, Third and the Second Amendments to the
Independent Contractor Consultancy Agreement and Amendment to the Independent
Contractor Consultancy Agreement will govern all services undertaken by
Contractor for Company beginning February 1, 2005 and continuing until January
31, 2006, unless otherwise agreed in writing by the parties.




 

B.

No Other Modifications.

 

 

 

 

 

Except as modified by this Agreement, the Independent Contractor Consultancy
Agreement that became effective February 1, 2000, the Amendment to the
Independent Contractor Consultancy Agreement that became effective February 1,
2001, the Second Amendment to the Independent Contractor Consultancy Agreement
that became effective February 1, 2002, the Third Amendment to the Independent
Contractor Consultancy Agreement that became effective February 1, 2003 and the
Fourth Amendment to the Independent Contractor Consultancy Agreement that became
effective February 1, 2004 shall remain in force and effect during the term of
this Amendment,

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment, effective February
1, 2005.


 

Company:

 

Contractor:

 

 

 

 

 

Ross Stores, Inc.

 

Norman A. Ferber

 

 

 

 

 

 

 

By:

/s/ MICHAEL BALMUTH

 

By:

/s/ NORMAN A. FERBER

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name:

Michael Balmuth

 

Title:

CHAIRMAN OF THE BOARD

 

Title:

Vice Chairman & CEO

 

Date:

12/13/04

 

Date:

12/09/04

 

 

 

2